                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

United States of America ex rel.               )
LEONARD LOGAN,                                 )
                                               )       Case No. 12 CV 6170
       Petitioner,                             )
                                               )
               vs.                             )
                                               )
NEDRA CHANDLER, Warden,                        )
                                               )       Judge Kennelly
       Respondent.                             )


                              THE PARTIES’ STATUS REPORT
                             ON STATE COURT PROCEEDINGS


       NOW COME Petitioner Leonard Logan and Respondent Nedra Chandler, by and through

their counsel, and present the following status report on the state court proceedings in this case:

       1.      As previously reported to this Court, on April 10, 2019, the Circuit Court of Cook

Count stayed Mr. Logan’s evidentiary hearing on his post-conviction petition after new evidence,

the 911 calls that Petitioner has long sought in this case, surfaced.

       2.      On July 15, 2019, Mr. Logan filed a motion for leave to supplement his pending

post-conviction petition with evidence from the 911 calls. Mr. Logan asserted in that motion that

this evidence supports both his ineffective assistance counsel and actual innocence claims.

       3.      The Circuit Court of Cook County set August 13, 2019 as the next court date for

the parties to return for the State of Illinois to respond to Mr. Logan’s motion.

       4.      At this time, there is no set date for the evidentiary hearing to resume.
    Respectfully Submitted,


    /s/ Tara Thompson

    Jon Loevy
    Tara Thompson
    David B. Owens
    THE EXONERATION PROJECT
      at the University of Chicago Law School
    6020 S. University Avenue
    Chicago, IL 60637
    (312) 789-4955
    tara@exonerationproject.org
    Counsel for Petitioner

    /s/ Jason Krigel
    JASON KRIGEL
    Assistant Attorney General
    100 West Randolph Street, 12th Floor
    Chicago, Illinois 60601-3218
    PHONE: (312) 814-0010
    FAX: (312) 814-2253
    jkrigel@atg.state.il.us
    Counsel for Respondent

    DATE:         July 30, 2019




2
                                CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on July 30, 2019, I sent by electronic means a
copy of the attached Status Report on State Court Proceedings, to counsel of record through this
Court’s CM/ECF System.

                                                    /s/Tara Thompson




                                                3
